The opinion of the court was delivered by
Takt, J.
The information is defective in not alleging the name of the person from whom the respondent solicited or *498received the risk or application for insurance. It is like a complaint charging an assault without naming the person assaulted, or an adultery, without naming the particeps criminis. The respondent should know what act he is called upon to defend; the rules of good pleading require that it should be stated in the information. There is no occasion to pass upon any other question in the case. Exceptions and demurrer sustained. Information adjudged insufficient.
Judgment reversed and respondent discharged.